Citation Nr: 1418782	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-35 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, wherein the RO denied reopening the claim for service connection for a psychiatric disorder.  

This case was previously before the Board in March 2011, when the psychiatric disorder issue was reopened (with the Board finding new and material evidence had been submitted) and the issue on appeal was remanded for additional development.  In April 2013, the matter was also remanded for additional development.  

Regrettably, the appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


REMAND

A preliminary review of the record indicates that this claim requires additional development. 

In April 2013, the Board directed the AOJ to order a VA examination to determine the nature, extent and etiology of the claimed psychiatric disorder.  Specifically, following a review of the relevant medical evidence in the claims file, the medical history and the results of the clinical evaluation and any tests that were deemed necessary, the examiner was asked to determine whether a diagnosis of PTSD was warranted (specifying the stressor relied on) and if not, whether any psychiatric disorder other than PTSD was related to service.  The examiner was asked to provide a complete rationale for all opinions expressed.  The conclusions of the examiner were to also reflect a discussion of specific evidence of record.  (Emphasis added).  

The Veteran was afforded a VA examination in November 2013.  A diagnosis of PTSD was not rendered based on the lack of verified stressor and the lack of objective findings after examination of the Veteran.  The Veteran was however diagnosed with bipolar disorder, but no etiology opinion was expressed.  An addendum opinion dated in January 2014 indicated that bipolar disorder was less likely than not caused by or a result of the Veteran's service.  The rationale was as follows: 

"Diagnosis, medical opinion, and rationale are based on DSM-5 and other professional guidelines, the records made available to the undersigned, and the current exam.  There is no scientific literature of which I am aware that establishes a 50% or greater likelihood of the incidence of Bipolar Disorder as a result of military service."

The Board finds the opinion inadequate as the examiner failed to provide the complete rationale for the opinion expressed as requested or a discussion of the specific evidence relied upon.  See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 301 (2008) (noting that a "medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").  Notably, the Board previously found in its April 2013 Remand, that the incident of the recruit being in distress could be considered to be corroborated between the Veteran's statements and those of his buddy PG.  Moreover, no reference was made to the allegation that the Veteran's psychiatric disability was caused by being lied to by his recruiter as to his being able to be a physical education teacher and being afforded an opportunity to try out for the Army hockey team. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As the orders of the Board were not complied with, the matter must be remanded so the Board's instructions can be carried out.  
The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Contact the individual who rendered the January 2014 addendum opinion, if available, and ask him to provide the complete rationale for the opinion that "bipolar disorder is less likely than not caused by or a result of the Veteran's military service."  In answering this question, the examiner must comment on or address (a) that the incident of the recruit being in distress could be considered to be corroborated between the Veteran's statements and those of his buddy PG and (b) the allegation that the Veteran's psychiatric disability was caused by being lied to by his recruiter as to his being able to be a physical education teacher and being afforded an opportunity to try out for the Army hockey team. 

The opinion(s) provided and conclusions reached should include a discussion of specific evidence of record.  If any question cannot be answered without resorting to pure speculation, this should be stated, with an explanation as to why it is so.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



